DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the contact part between the first and second external grounding member and on a side facing the first and second connection terminals, as claimed in claim 2, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 are objected to because of the following informalities:  In claim 7 line 2, the phrase “the contact parts” should read --contact parts--, since there is no antecedent for the contact parts in claims 6 or 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claim 1, it is unclear if the ground potential mentioned in line 14 is the same or different from the ground potential claimed in line 6 and if so, when is the second external grounding member connected to it.  It would seem that either there is a second ground potential on the second circuit board that the second external grounding member is connected to, or else the second external grounding member is connected to the ground potential on the first circuit board at the time of the second connector fitting with the first connector.  Claims 2-16 include all the limitations of claim 1 and are rejected for the same reasons.  With regard to claim 2, it is unclear how the contact part can be between the first and second external grounding members and also facing the first and second connection terminals.  For prior art analysis, any contact part between the first and second external grounding members will be considered to meet this limitation.  Claims 3-5 and 11-16 include all the limitations of claim 2 and are rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shichida et al. (20060141811).
With regard to claim 1, Shichida teaches, as shown in figures 1A-13C and taught in paragraphs 38,43, 45: “An electrical connector set comprising: a first connector 100P mounted on a first circuit board, the first connector having a first connection terminal 15P, a first high-frequency connection terminal 70P having a first mounting part mounting on the first circuit board and transmitting a high frequency signal having a frequency higher than a signal transmitted by the first connection terminal 15P, and at least one first external grounding member 21P that is a conductor connected to a ground potential and surrounds the first high-frequency connection terminal 70P; and a second connector 100R mounted on a second circuit board and extractably fitted to the first connector 100P in an insertion-extraction direction, the second connector 100R having a second connection terminal 4R electrically connected to the first connection terminal 15P at a time of fitting, a second high-frequency connection terminal 7R having a second mounting part mounting on the second circuit board and electrically connected to the first high- frequency connection terminal 70P at the time of fitting, and a second external grounding member 9R that is a conductor connected to the ground potential, surrounds the second high-frequency connection terminal 7R, and is electrically connected to the first external grounding member 21P at the time of fitting, and when the first connector 100P and the second connector 100R are fitted to each other, in a plan view from the insertion-extraction direction, the second external grounding member 9R is located on an inner side of the first external grounding member 21P, the first connection terminal 15P and the second connection terminal 4R are located on an outer side of the first external grounding member 21P, the second external grounding member 9R is closed in a peripheral shape so as to surround a periphery of the first high-frequency connection terminal 70P and a periphery of the second high-frequency connection terminal 7R”.

With regard to claim 2, Shichida teaches, as shown in figures 1A-13C: “The electrical connector set according to claim 1”, as shown above.
Shichida also teaches, as shown in figures 1A-13C: “wherein at least one contact part 21cP is between the first external grounding member 21P and the 40second external grounding member 9R, and the contact part 21cP is disposed on a side facing at least the first connection terminal and the second connection terminal”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 6, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shichida et al. (20060141811).
With regard to claim 3, Shichida teaches: “The electrical connector set according to claim 2”, as shown above.
Shichida does not teach: “wherein a plurality of the contact parts is disposed at least three locations apart from each other in a peripheral direction of the second external grounding member in a plan view from the insertion-extraction direction”.  However, Shichida does teach the contact part disposed entirely around the periphery of the second external grounding member in a plan view from the insertion-extraction direction.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the contact part into several discreet contact parts at three locations apart from each other in order to make it easier to connect the first and second external grounding members and also because it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.

With regard to claim 6, Shichida teaches: “The electrical connector set according to claim 1”, as shown above.
Shichida does not teach: “wherein the high frequency signal is a millimeter wave signal”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the high frequency signal a millimeter wave signal in order to achieve a high frequency signal with a well-defined and known wavelength.  Also, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regard to claim 11, Shichida teaches: “The electrical connector set according to claim 2”, as shown above.
Shichida does not teach: “wherein the high frequency signal is a millimeter wave signal”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the high frequency signal a millimeter wave signal in order to achieve a high frequency signal with a well-defined and known wavelength.  Also, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regard to claim 12, Shichida teaches: “The electrical connector set according to claim 3”, as shown above.
Shichida does not teach: “wherein the high frequency signal is a millimeter wave signal”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the high frequency signal a millimeter wave signal in order to achieve a high frequency signal with a well-defined and known wavelength.  Also, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regard to claim 17, Shichida teaches, as shown in figures 1A-13C and taught in paragraphs 38,43, 45: “An electrical connector set comprising: a first connector 100P mounted on a first circuit board, the first connector 100P having a first connection terminal 15P, a first high-frequency connection terminal 70P having a first mounting part mounting on the first circuit board and transmitting a high frequency signal having a frequency higher than a signal transmitted by the first connection terminal 15P, and a first external grounding member 21P that is a conductor connected to a ground potential and 45surrounds the first high-frequency connection terminal 70P; and a second connector 100R mounted on a second circuit board and extractably fitted to the first connector 100P in an insertion-extraction direction, the second connector 100P having a second connection terminal 4R electrically connected to the first connection terminal 15P  at a time of fitting, a second high-frequency connection terminal 7R having a second mounting part mounting on the second circuit board and electrically connected to the first high-frequency connection terminal 21P at the time of fitting, and a second external grounding member 9R that is a conductor connected to the ground potential, surrounds the second high- frequency connection terminal 7R, and is electrically connected to the first external grounding member 21P at the time of fitting, and when the first connector 100P and the second connector 100R are fitted to each other, in a plan view from the insertion-extraction direction, the second external grounding member 9R is located on an inner side of the first external grounding member 21P, and the first connection terminal 15P and the second connection terminal 4R are located on an outer side of the first external grounding member 21P… and the second external grounding member 9R surrounds a periphery of the first high- frequency connection terminal 70P and a periphery of the second high-frequency connection terminal 7R”.
Shichida does not teach: “the first external grounding member has a discontinuous part discontinuously surrounding the first high-frequency connection terminal and the second high-frequency connection terminal”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the first external grounding member to have a discontinuity since doing so would only be a change in the shape of the first external grounding member and would save material.  Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 18, Shichida teaches: “The electrical connector set according to claim 17”, as shown above.
Shichida does not teach: “wherein the second external grounding member is provided with a cutout part in a plan view from the insertion-extraction direction, and the cutout part is surrounded by the first external grounding member at the time of fitting”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the second external grounding member so that the second external grounding member has a cutout part in a plan view from the insertion-extraction direction in order to save material.  Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).  Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to arrange the cutout so that the cutout is surrounded by the first external grounding member at the time of fitting in order to completely shield the connection of the first and second high-frequency connection terminals.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shichida et al. (20060141811) in view of Ko et al. (WO2017/053149).
With regard to claim 9, Shichida teaches: “The electrical connector set according to claim 1”, as shown above.
Shichida does not teach: “wherein a plurality of the first external grounding members is disposed in the first connector, and the first connection terminal is disposed between two of the plurality of first external grounding members”.
In the same field of endeavor before the effective filing date of the claimed invention, Ko teaches, as shown in figure 10 and taught in paragraph 52: “wherein a plurality of the first external grounding members (outer shells of 102 in figure 10) is disposed in the first connector 100, and the first connection terminal 101 is disposed between two of the plurality of first external grounding members”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Ko with the invention of Shichida in order to be able to connect multiple high-frequency contacts in the same connector.

With regard to claim 13, Shichida teaches: “The electrical connector set according to claim 2”, as shown above.
Shichida does not teach: “wherein a plurality of the first external grounding members is disposed in the first connector, and the first connection terminal is disposed between two of the plurality of first external grounding members”.
In the same field of endeavor before the effective filing date of the claimed invention, Ko teaches, as shown in figure 10 and taught in paragraph 52: “wherein a plurality of the first external grounding members (outer shells of 102 in figure 10) is disposed in the first connector 100, and the first connection terminal 101 is disposed between two of the plurality of first external grounding members”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Ko with the invention of Shichida in order to be able to connect multiple high-frequency contacts in the same connector.

With regard to claim 14, Shichida teaches: “The electrical connector set according to claim 3”, as shown above.
Shichida does not teach: “wherein a plurality of the first external grounding members is disposed in the first 43connector, and the first connection terminal is disposed between two of the plurality of first external grounding members”.
In the same field of endeavor before the effective filing date of the claimed invention, Ko teaches, as shown in figure 10 and taught in paragraph 52: “wherein a plurality of the first external grounding members (outer shells of 102 in figure 10) is disposed in the first connector 100, and the first connection terminal 101 is disposed between two of the plurality of first external grounding members”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Ko with the invention of Shichida in order to be able to connect multiple high-frequency contacts in the same connector.

Allowable Subject Matter
Claims 4-5, 7-8, 10, and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831